Citation Nr: 0006280	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for post polio syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from December 1969 to December 
1989.

This appeal arises from a July 1997, rating decision of the 
Boise, Idaho Regional Office.  The claims folder was 
subsequently transferred to the regional office in Fort 
Harrison, Montana.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the issue on appeal for further 
medical development in October 1998, and that the action 
requested in the remand has been accomplished to the extent 
possible.  The case is now ready for appellate consideration.

As was noted in the Board's remand of October 1998, the Board 
finds that a reasonable effort was made by the regional 
office (RO) to furnish the veteran with a hearing, and that 
no further action on the part of either the RO or the Board 
is warranted in this regard.



FINDING OF FACT

Polio clearly and unmistakably preexisted service, and there 
is no evidence that the veteran's polio underwent an increase 
in basic pathology during service, either in the form of post 
polio syndrome or some other manifestation.



CONCLUSION OF LAW

Polio was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is noted that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  The veteran's history 
at the induction examination, alone, will not constitute a 
notation of a condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

Enlistment examination in August 1969 revealed that the 
veteran reported a history of polio in 1952, which resulted 
in tendon transplants in 1957.  He also admitted to a history 
of foot trouble and paralysis (including infantile).  The 
veteran more specifically related that he had polio at the 
age of 18 months, and that at age 6, he underwent operations 
on both of his ankles.  At this time, he denied any 
instability or any other problems since the operations.  
Recently, the Board also notes that several physicians have 
acknowledged that the veteran had old poliomyelitis that 
preexisted the veteran's active service in the military and 
the veteran himself concedes that he had poliomyelitis as a 
child.  Thus, the Board finds that the veteran's polio 
clearly and unmistakably preexisted service, and that the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304; see also Harris v. West, 99-7057 
(Fed. Cir. Feb. 17, 2000) (holding that post-service medical 
evidence can serve to rebut the presumption of soundness).

Having found that the veteran's polio preexisted service, the 
Board notes that a preexisting disease or injury will be 
considered to have been aggravated by active service, where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
was due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), in Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991), specifically indicated that the 
question to be answered is whether the underlying condition, 
rather than merely the symptoms, increased in severity.    

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Following the veteran's August 1969 enlistment examination, 
in December 1969, the veteran complained of bilateral foot 
pain with marching, and it was noted that he had a history of 
surgery to correct the defects of polio.  Later in December 
1969, the veteran received additional foot treatment, at 
which time he indicated that he had had his tendons 
lengthened at age 6, and that while he had no pain prior to 
entering the service, his feet had now been hurting the 
previous two days of boot camp.  The veteran did note that 
prior to service he had a history of being suspended from 
sports.  At a subsequent physical examination in January 
1970, the veteran noted a history of foot trouble and 
bilateral foot surgery at age 6 reportedly due to clubfoot 
involving the tendons and arches, but there were no 
additional complaints or diagnoses with respect to his feet.  

Service medical records further reveal that in May 1970, the 
veteran complained of stiffness in the knees and left hip.  
The impression included chondromalacia.  In February 1971, 
the veteran complained of left heel pain and it was 
determined that he probably had mild tendonitis involving the 
left Achilles tendon insertion.  In April and June 1971, the 
veteran complained of pain in both knees, and in June 1971, 
the impression was mild chondromalacia.  At that time, it was 
noted that the veteran reported the gradual onset of 
bilateral patellar pain over the previous year.  

In August 1972, the veteran complained of recurrent pain in 
the left knee and it was noted that he had a history of knee 
trouble.  The impression was chondromalacia by history.  In 
April of 1973, the veteran reported right knee pain as a 
result of slipping on a ladder.  Physical examination of the 
lower extremities and neurological evaluation in September 
1973 revealed negative findings.  In April 1976, the veteran 
reported left knee pain for the previous month with no 
history of recent injury.  The impression was pain of unknown 
etiology.  

In January 1979, the veteran reported a history of polio as a 
child with bilateral foot surgery and that he was now 
experiencing instability of the left ankle.  The veteran 
noted that his bilateral foot instability was corrected by 
high top shoes, and that the only problem with the high top 
shoes was a high instep which created a fitting problem.  
Examination revealed a high longitudinal arch.  Motor and 
sensory evaluation was determined to be negative, and X-rays 
were interpreted to reveal no significant joint changes 
through the metatarsus.  The impression was primarily 
subtarsal laxity left greater than right.  After a discussion 
with the veteran, the plan was to continue conservative 
treatment with high top shoes.  It was noted that the veteran 
did not desire surgery and the physician did not feel that 
surgery was currently indicated.

Service neurologic and lower extremity examination in August 
1979 revealed negative findings.  In April 1982, the veteran 
complained of excessive range of motion of the left ankle, 
and it was again noted that the veteran had a history of 
polio with soft tissue releases.  The impression was post 
polio with soft tissue releases and excessive range of motion 
of the left ankle.  The plan was for the veteran to use an 
ankle brace with metal staples.

In July 1982, the veteran reported that he had been 
participating in aerobic classes without problems, but had 
then started a fitness trail and developed left leg pain.  
The diagnosis was left patellar tendonitis, and this was 
again the diagnosis in September 1982.  In October 1982, the 
veteran complained of moderate pain over the medical border 
of the left patella and the diagnosis was bilateral patellar 
grinding.  The veteran again reported a history of polio at 
age 5 with residuals of hypermobility of the subtalar joints 
bilaterally.  In December 1982, the veteran again complained 
of some intermittent pain of the medial aspect of the left 
patella, and the diagnosis was left knee tendonitis.  Left 
knee pain was again noted in January 1983.

Service neurologic and lower extremity examination in June 
1983 and August 1984 revealed negative findings.  In June 
1984, the veteran was treated for a left ankle sprain which 
was assessed as a grade I sprain.  Physical examination in 
August 1984 again revealed a history of foot trouble and soft 
tissue surgery to correct "club foot" deformity associated 
with polio.  The veteran again complained of left patellar 
tenderness in October and December 1984.  

In October 1984, orthopedic examination for right knee pain 
revealed a history of pain in the inferior pole of the 
patella for the previous few months that had not responded to 
conservative treatment.  The veteran again provided a history 
of surgery for bilateral clubfoot at age five.  The examiner 
noted that there was a question as to whether he had polio.  
The type of foot surgery received at that time was outlined 
by the examiner who noted that through a waiver, the veteran 
had been able to get into the service.  There were no current 
complaints relative to the feet, except for the veteran's 
report of instability of the left ankle.  Examination at that 
time revealed pain at the inferior pole of the patella where 
it attached and examination of the feet revealed excellent 
correction of a mild, grade I clawfoot.  The veteran's 
subtalar and calcaneus/cuboid joints opened with force 
applied by the veteran, found to be indicative of some 
instability, but the ankle itself was found to be stable 
radiographically.  The assessment was residuals of bilateral 
clubfoot deformities, treated surgically, and patellar 
tendonitis.  

In January 1985, the veteran underwent arthroscopic surgery 
to the right knee and the postoperative diagnosis was Grade 
IV chondromalacia of the patella of the right knee.  Between 
January and July 1985, the veteran continued to complain of 
tenderness and pain in the left knee, and in April 1985, he 
underwent a lateral release of the right knee and excision of 
the exostosis on the dorsum of the navicular of the right 
foot.  In August 1985, he reported pain and laxity in the 
left knee.  In January 1986, he complained of right knee 
tenderness.

At the time of an annual physical examination in December 
1986, the veteran again noted a history of foot trouble, but 
neurologic and lower extremity evaluation was once more noted 
to reveal negative findings.  At this time, a history was 
again given that polio in 1954 had caused surgery to both 
feet for clubfeet, involving extensive soft tissue 
replacement.

In August 1987, the veteran complained of left foot and toe 
problems for the previous three days, and the examiner noted 
the veteran's history of polio at 18 months of age.  The 
assessment was to rule out degenerative joint disease.

Annual physical examination in October 1987 revealed that the 
veteran complained of crepitus of both knees and a history of 
left foot pain which was now reportedly gone.  Once again, 
neurologic and low extremity evaluation revealed normal 
findings.  In August 1989, the veteran complained of right 
foot pain reportedly caused when he stepped into a hole in 
his yard and heard a pop.  The assessment was sprain of the 
right ankle.

Retirement examination in September 1989 revealed a history 
of bilateral patella chondromalacia, however, neurologic and 
lower extremity evaluation again revealed normal findings.  
In October 1989, the veteran was treated for a right ankle 
sprain.

The veteran's original April 1990 application for 
compensation included claims for service connection for 
residuals of right knee surgery and removal of a right foot 
growth (spur) in April 1985, but did not seek service 
connection for post polio syndrome.

Department of Veterans Affairs (VA) medical examination 
August 1990 revealed that the veteran reported right knee 
surgery for chondromalacia during service in 1984, and that 
current complaints included chronic bilateral knee pain and 
point tenderness.  Neurological examination revealed that the 
knee jerks and ankle jerks were equal and regular.  
Musculoskeletal examination revealed some crepitation on 
flexion of the right knee.  X-rays of the knees were 
interpreted to reveal no significant abnormalities.  The 
diagnosis included bilateral knee chondromalacia, chronic, 
intermittent, and moderately disabling; and scar on the right 
dorsum of the foot, noncontributory.  

Private medical records from Dr. I. S. for the period of June 
to July 1996 reflect that in June 1996, the veteran reported 
right knee pain.  An examination at that time revealed that 
the knee was sore and swollen.  Two weeks later, there was 
still mild effusion in the right knee, and X-ray findings 
were negative except for probable benign exostosis on the 
proximal lateral femoral shaft.  The assessment was 
inflammatory process of the right knee.  In July 1996, the 
knee was noted to be significantly improved.  

Private medical records from Dr. R. from August 1996 reflect 
that Dr. R. saw the veteran for neurological assessment at 
this time, and noted a history of increasing weakness of the 
lower extremities and right knee pain for the previous 
several years.  Dr. R. further noted the veteran's history of 
polio as a child which left him with bilateral foot 
deformities which were subsequently corrected partially by 
surgery.  On examination, Dr. R. noted pseudohypertrophy of 
the calves bilaterally and to a lesser degree, the thighs.  
Dr. R. found no obvious fasciculations and he noted the 
deformities of the ankles secondary to previous surgery and 
clubfoot deformity.  Deep tendon reflexes were 2+ at the 
triceps, absent at the brachioradialis, 2+ at the knees 
bilaterally, and absent at the ankles bilaterally.  Plantar 
responses were equivocal bilaterally and although the veteran 
had no difficulty with walking on his toes, he was unable to 
walk on his heels with distal weakness of the ankle 
dorsiflexors bilaterally.  Dr. R.'s impression was that the 
veteran had features suggestive of possible myopathy which 
was associated with pseudohypertrophy of the calves which was 
likely hereditary.  He further noted that the possibility of 
post polio syndrome should be excluded in addition to 
metabolic myopathies including thyroid and adrenal 
insufficiency.

Later in August 1996, Dr. R. noted that electromyogram (EMG) 
and nerve conduction velocity studies had failed to reveal 
evidence of a myopathic process.  There was evidence of 
chronic denervative changes consistent with old poliomyelitis 
in addition to some mild generalized peripheral neuropathy.  
Dr. R. indicated that the pain and weakness in the legs 
likely represented post polio syndrome and he had therefore 
not recommended muscle biopsy.  Dr. R. believed that the 
pseudohypertrophy of the calves might be a component of the 
veteran's peripheral neuropathy as seen in Charcot-Marie-
Tooth disease.  Dr. R. concluded that the veteran had no 
evidence of muscular dystrophy and that unfortunately, the 
weakness might progress but usually at an extremely slow 
rate.  Dr. R. further commented that the veteran might 
benefit from a right knee brace to prevent laxity of the knee 
joint related to associated weakness around the knee and 
might consider attending a post polio syndrome program.

A private medical record from Dr. S., dated in March 1997, 
reflects that while the veteran reported some discomfort in 
the right leg, which a foam patellar knee brace had 
completely resolved.  Evaluation revealed negative findings.  
The assessment was normal examination with the exception of 
orthopedic procedures for clubfeet problems in the past.

A private medical report from Dr. R, dated in September 1997, 
reflects that the veteran had been evaluated by a Dr. E. S. 
subsequent to Dr. R.'s previous consultation, and that Dr. E. 
S. believed that the veteran had a patellofemoral syndrome of 
the right knee likely multifactorial with contributing 
factors including quadriceps weakness secondary to old polio 
and history of patellar tendon injury with subsequent 
surgical intervention.  Dr. R. noted that he had had a long 
discussion with the veteran with regards to the 
pathophysiology of the post-poliomyelitis syndrome.  Dr. R. 
indicated that individuals who had recovered from acute 
poliomyelitis might develop new difficulties later in life 
that were directly or indirectly related to the original 
motor neuron destruction by the virus.  He further indicated 
that the late onset of new weakness, fatigue and atrophy in 
muscles previously affected by the virus formed the primary 
signs of the post-poliomyelitis syndrome, and there was no 
identifiable condition which might predispose patients to 
accelerated muscle weakness and pain related to occupational 
activities or exercise.  Muscles tended to fatigue easily.  

Dr. R. went on to comment that since his initial evaluation, 
the veteran had petitioned the VA with regards to the 
possibility that his military service exacerbated his 
syndrome, and at this time, Dr. R. opined that since the 
natural history of his condition is one of slow progression, 
there was no specific way to determine whether his military 
service in fact worsened his outcome or produced any 
additional disability.  In addition, Dr. R. noted that he had 
electrophysiological evidence of a generalized peripheral 
neuropathy which might also contribute to his weakness and 
pain and would not be related to his military service or 
previous exposure to polio.  Dr. R. indicated that 
approximately three percent of patients with post polio 
syndrome would also have evidence of concomitant generalized 
peripheral neuropathy.  He concluded by indicating that the 
etiology of the veteran's neuropathy remained unclear and 
could either be hereditary or acquired.

Private medical records from Dr. E. for the period of October 
to December 1997, reflect that in October 1997, a possible 
diagnoses of right leg weakness for the previous four to five 
years included possible radiculopathy, neuropathy, post polio 
progressive muscular dystrophy and atriovenous malformation.  
Nerve studies were interpreted to reveal slight sensory 
neuropathy of the left sural nerve, probably dysschwannian 
type, and minimal motor neuropathy of the lower limb 
manifested only as prolonged F-wave latencies, possibly 
dysschwannian type.

An EMG was interpreted as showing established reinnervation 
following previous denervation, slight in degree and limited 
to both tibialis anterior muscles.  A muscle biopsy was found 
to reveal recent denervation without reinnervation, slight; 
established reinnervation following previous denervation, 
slight to moderate; previous denervation not followed by 
reinnervation, slight; and early reinnervation following 
recent denervation, very slight (eight muscle fibers).  In 
Dr. E.'s December 1997 report, the diagnoses included slight 
sensory-motor neuropathy per nerve conductions, possible 
radiculopathy component; possible post polio progressive 
muscular atrophy; and arteriovenous malformation.

Additional records from Dr. I. S. for the period of January 
to April 1998, reflect that although the veteran experienced 
some discomfort in his legs, medication he had been taking 
had apparently resulted in reduced symptomatology, and the 
assessments included peripheral neuropathy.

Additional records from Dr. E. for the period of June to 
October 1998, reflect some improvement in June 1998 with the 
veteran indicating that he had stopped using his brace on the 
right leg.  In October 1998, however, it was noted that the 
veteran had decreased the dosage of his medication over the 
previous two months, and noted an increase of pain in his 
legs the previous three to four days.

VA orthopedic examination in April 1999, revealed that the 
veteran reported surgery to his right knee in January 1985, 
and that his knee complaints began in October 1982.  It was 
noted that the veteran had a different problem characterized 
as "neuropathy," which was manifested by right leg pain.  
He was being treated for this with Prednisone, the dosage of 
which had recently been decreased.  Examination of the lower 
extremities revealed five degrees of hyperextension of both 
knees and marked subpatellar crepitation with extension of 
the right knee.  There was also pain over the right patella.

Weight bearing X-rays of both knees and lateral X-rays were 
interpreted to reveal some bony distortion in the right 
patella, and it was noted that the veteran did have 
significant chondromalacia of the right patella.  While this 
examiner also indicated that the veteran reported having 
"polio" at 18 months of age, the examiner believed that 
examination revealed what appeared to be bilateral clubfeet 
deformities rather than polio.  He found the feet to be 
neutralized at this point but with 0 degrees of dorsiflexion 
and 40 degrees of plantarflexion.  The examiner also 
indicated that there were multiple surgical scars about both 
feet from the veteran's childhood.  

The orthopedic examiner concluded by commenting that he could 
find no evidence for service connection for post polio 
syndrome.  He did not believe that the veteran had post polio 
syndrome (at least there was no evidence at the time of the 
examination), and with a very large muscular structure of the 
thigh and calf, there was no indication of a post polio 
problem causing his foot or knee problems.  Rather, the 
examiner indicated that the veteran's knee problems extended 
from the defect and subsequent surgery the veteran had on 
active duty in 1985.

VA neurological examination in April 1999 revealed that the 
examiner first noted the veteran's report of the development 
of poliomyelitis in infancy, with the subsequent development 
of pain and weakness in the lower extremities which the 
veteran believed were related to his tenure in the military.  
The veteran further reported that he had been advised by Dr. 
E. that his symptoms were indicative of post polio syndrome, 
however, this examiner noted that this diagnosis had not been 
clearly established as there had been other diagnoses 
provided by Dr. E. as explanations for this disorder.  

Physical examination of the extremities, revealed that they 
were without deformity or edema except for bilateral clubfoot 
deformity and hammertoe deformities.  Neurological 
examination revealed that the veteran had some difficulty 
heel walking due to problems dorsiflexing both feet at the 
ankles.  Sensation was diminished to pinprick over both feet 
from the medial malleoli distally bilaterally.  Light touch 
sensation was somewhat hyperalgesic over both feet.  Deep 
tendon reflexes were 1+ hypoactive at the brachioradialis and 
ankles bilaterally, and 2+normal at the knees bilaterally.  
The impression was idiopathic sensorimotor polyneuropathy, 
which appeared to have developed during the previous several 
years and was not symptomatic during service, and post polio 
syndrome.  

With respect to post polio syndrome, this examiner indicated 
that it appeared that the veteran likely had some residual 
motor deficits related to poliomyelitis in childhood, on the 
basis of EMG studies and muscle biopsies.  On examination at 
this time, however, he could find no evidence of motor 
weakness in the veteran's hip girdle or lower extremity 
musculature on either side.  The veteran's predominant 
complaint was easy fatigability of the lower extremities, 
affecting the right side more than the left, and in reviewing 
the records, the examiner could not find evidence of any 
corroboration that he complained of or was examined for such 
complaints during his military service, or in fact for many 
years following his discharge.  In view of this, the examiner 
did not find evidence that the veteran's military activities 
caused or aggravated this underlying condition.

The VA neurological examiner concluded by indicating that he 
found no evidence in the veteran's medical records that 
permanent aggravation of his preexisting disorder (post polio 
syndrome) had been identified.  He further indicated that he 
also did not find evidence to suggest that the veteran's 
sensorimotor polyneuropathy was the result of his military 
service.


II.  Analysis

Initially, the Board notes that at the time of its previous 
remand, although there was some question as to whether the 
veteran had submitted a well-grounded claim, the Board 
concluded that the combination of relevant complaints and 
treatment in service together with the August 1996 medical 
records from Dr. R. at least made the claim capable of 
substantiation and therefore well grounded.  On this basis, 
additional development was requested in the form of thorough 
examination and opinions, and the Board finds that based on 
that additional development and the entire record, the 
preponderance of the evidence is against a finding that the 
veteran's preexisting polio was aggravated by active service.

With respect to any evidence of aggravation of the veteran's 
polio in service, the Board notes that the veteran 
experienced foot problems early in boot camp in December 
1969, and except for treatment for a complaint of left heel 
pain in 1971, he did not complain of additional foot problems 
until 1979.  Even at that point, the veteran's complaints 
were apparently cured by conservative treatment and the use 
of high top shoes.  In April 1982, the veteran complained of 
excessive range of motion of the left ankle.

It was also noted that the veteran had a history of polio 
with soft tissue releases, and that the impression was post 
polio with soft tissue releases and excessive range of motion 
of the left ankle.  However, there is no indication that the 
veteran continued to experience such symptoms of his 
preexisting polio throughout the remainder of service.  In 
fact, in July 1982, the veteran reported that he had been 
participating in aerobic classes without problems, and 
thereafter, the primary focus of treatment shifted to the 
veteran's knees.  

Thereafter, while the veteran had episodes or complaints of 
additional foot problems in June 1984, October 1984, August 
1987, and October 1989, two were related to ankle sprain, one 
was related to possible degenerative joint disease, and none 
of the symptoms connected with these episodes were diagnosed 
as representative of manifestations of preexisting polio or 
an aggravation of preexisting polio.  In addition, the Board 
notes that with respect to lower extremity symptoms 
associated with the knees, there was no in-service diagnosis 
that connected such symptoms to the aggravation of 
preexisting polio.

The Board also notes that at the time of the veteran's 
original application for VA benefits in April 1990, the 
veteran did not seek service connection for post polio 
syndrome or any other lower extremity disorder as an 
aggravation of his preexisting polio.

Quite simply, the Board finds the veteran's assertion of the 
aggravation of his preexisting polio in service to be 
contrary to the complaints, treatment, and diagnoses 
contained within the service medical records, which, as noted 
above, were either clearly unrelated to polio, or at best 
were representative of only temporary exacerbations, and not 
an increase in the level of disability.  See Verdon v. Brown, 
8 Vet. App. 529 (1996).

With respect to the medical opinions of the various examiners 
and the possibility that the veteran's preexisting polio was 
aggravated in service, the Board must point out that while it 
was Dr. R.'s opinion in August 1996 that there was evidence 
of chronic denervative changes consistent with old polio 
myelitis in addition to some mild generalized peripheral 
neuropathy, and Dr. R. later stated in a subsequent medical 
report in September 1996, that a Dr. E. S. had further noted 
that the veteran's right knee disorder was likely 
multifactorial with contributing factors including quadriceps 
weakness secondary to old polio, Dr. R. did not indicate that 
such denervative changes or other symptoms were aggravated by 
active service.  In fact, in his September 1996 medical 
report, Dr. R. went on to state that there was no specific 
way to determine whether the veteran's military service in 
fact worsened his outcome or produced any additional 
disability.  

As for the most recent VA opinions obtained in April 1999, 
the orthopedic examiner indicated that there was no 
indication that a post polio problem caused the veteran's 
foot or knee problems.  The VA neurological examiner 
concluded that there was no evidence in the veteran's medical 
records that permanent aggravation of his preexisting 
disorder (post polio syndrome) had been identified.  The 
neurological examiner further indicated that he did not find 
evidence to suggest that the veteran's sensorimotor 
polyneuropathy was the result of his military service.  
Consequently, the medical evidence that definitively 
addresses the possibility of an aggravation of preexisting 
polio during service does not find such aggravation.

Under 38 U.S.C.A. § 1153, an increase in disability in 
service must be found prior to invocation of any presumption 
of aggravation, and the evidence of record contains no 
convincing evidence of an increase in disability in service.  
Under 38 C.F.R. § 3.306(b), aggravation of a preexisting 
condition may not be conceded, where the condition underwent 
no increase in severity during service.  Having considered 
all of the evidence of record, the Board finds that 
aggravation of the veteran's preexisting polio may not be 
conceded here.

As noted above, the Board continues to find that the original 
opinion of Dr. R. and the service medical records were 
sufficient to render the veteran's claim well grounded under 
38 U.S.C.A. § 5107(a).  However, the Board must find that, as 
between the assertions of the veteran which were not 
supported by Dr. R.'s more recent opinion, and the 
contemporaneous service medical records and VA medical 
opinions of April 1999, much the greater probative weight 
must be assigned to the latter.  

On the merits, the clear weight of the more probative 
evidence is against the claim, and thus the benefit of the 
doubt doctrine is not for application. 


ORDER

Service connection for post polio syndrome is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

